Citation Nr: 0701125	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-41 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Palo Alto, California



THE ISSUE

Entitlement to enrollment in a higher priority group for VA 
healthcare benefits.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1939 to September 1945.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a November 2003 
decision of the Palo Alto, California, VAMC which determined 
that the veteran was in Priority Group 7c for VA healthcare 
benefits.  The veteran was scheduled for a Travel Board 
hearing in October 2005; he failed to report for the hearing.  
He requested to be rescheduled for a hearing that same month; 
in January 2006, he withdrew the request for a hearing.


FINDING OF FACT

By rating decision in September 2005, the veteran was awarded 
service connection for post-traumatic stress disorder (PTSD); 
a 100 percent rating was assigned, effective November 18, 
2004.


CONCLUSION OF LAW

The criteria for entitlement to Priority Group 1 for VA 
healthcare benefits have been satisfied.  38 U.S.C.A. §§ 
1701, 1705, 1710 (West 2002 & Supp. 2005); 38 C.F.R. § 17.36 
(2006)


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Inasmuch as the determination 
below constitutes a full grant of the claim that is being 
addressed, there is no reason to belabor the impact of the 
VCAA on this matter.  
B.	Factual Background

By decision issued in November 2003, the VAMC assigned the 
veteran enrollment in Priority Group 7c for VA healthcare 
benefits.  He appealed this determination.  At the time of 
the November 2003 determination, the veteran had one service-
connected disability, varicose veins of the right leg, rated 
0 percent.  Thereafter, in November 2004, the RO received the 
veteran's claim for service connection for PTSD.  By rating 
decision in September 2005, the RO granted service connection 
for PTSD, rated 100 percent rating, effective November 18, 
2004.

C.	Analysis

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition to receiving medical benefits.  38 
C.F.R. § 17.36(a).  

Veteran claimants are broken down into eight priority groups 
in determining priority and eligibility for VA treatment.  
The Secretary will determine which categories of veterans are 
eligible to be enrolled based on the following order of 
priority:  (1) Veterans with a singular or combined rating of 
50 percent or greater based on one or more service-connected 
disabilities or unemployability; (2) Veterans with a singular 
or combined rating of 30 percent or 40 percent based on one 
or more service- connected disabilities; (3) Veterans who are 
former prisoners of war; veterans awarded the Purple Heart; 
veterans with a singular or combined rating of 10 percent or 
20 percent based on one or more service-connected 
disabilities; veterans who were discharged or released from 
active military service for a disability incurred or 
aggravated in the line of duty; veterans who receive 
disability compensation under 38 U.S.C.A. § 1151; veterans 
whose entitlement to disability compensation is suspended 
pursuant to 38 U.S.C.A. § 1151, but only to the extent that 
such veterans' continuing eligibility for that care is 
provided for in the judgment or settlement described in 38 
U.S.C.A. § 1151, veterans whose entitlement to disability 
compensation is suspended because of the receipt of military 
retired pay; and veterans receiving compensation at the 10 
percent rating level based on multiple noncompensable 
service- connected disabilities that clearly interfere with 
normal employability; (4) Veterans who receive increased 
pension based on their need for regular aid and attendance or 
by reason of being permanently housebound and other veterans 
who are determined to be catastrophically disabled by the 
Chief of Staff (or equivalent clinical official) at the VA 
facility where they were examined; (5) Veterans not covered 
by 38 C.F.R. § 17.36(b)(1) through (b)(4) of this section who 
are determined to be unable to defray the expenses of 
necessary care under 38 U.S.C.A. § 1722(a); (6) Veterans of 
the Mexican border period or of World War I; veterans solely 
seeking care for a disorder associated with exposure to a 
toxic substance or radiation, for a disorder associated with 
service in the Southwest Asia theater of operations during 
the Gulf War, or for any illness associated with service in 
combat in a war after the Gulf War or during a period of 
hostility after November 11, 1998; and veterans with 0 
percent service-connected disabilities who are nevertheless 
compensated, including veterans receiving compensation for 
inactive tuberculosis; (7) Veterans who agree to pay to the 
United States the applicable copayment determined under 38 
U.S.C.A. § 1710(f) and 1710(g) if their income for the 
previous year constitutes "low income" under the geographical 
income limits established by the U.S. Department of Housing 
and Urban Development for the fiscal year that ended on 
September 30 of the previous calendar year.  This category is 
further prioritized into four subcategories (see 38 C.F.R. 
§ 17.36(b)(7); and (8) Veterans not included in priority 
category 4 or 7, who are eligible for care only if they agree 
to pay to the United States the applicable copayment 
determined under 38 U.S.C.A. § 1710(f) and 1710(g).  This 
category is further prioritized into four subcategories (see 
38 C.F.R. § 17.36(b)(8).  38 C.F.R. § 17.36(b)

A veteran who wishes to be enrolled must apply by submitting 
a completed VA application for health benefits to a VA 
medical facility.  38 C.F.R. § 17.36(d).

In the case at hand, at the time of the veteran's application 
for enrollment in the VA healthcare system, he had one 
service-connected disability, which was rated 0 percent 
disabling.  Since that time, he has been awarded service 
connection for PTSD, rate 100 percent disabling, effective 
November 18, 2004.  Under 38 C.F.R. § 17.36(b), he is now 
clearly entitled to placement in Priority Group 1 (for 
veterans with a singular or combined rating of 50 percent or 
greater based on one or more service-connected disabilities 
or unemployability).
ORDER

Entitlement to enrollment in Priority Group 1 for VA 
healthcare benefits is granted.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


